UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8303


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

REMARIO REVONTE AUSTIN,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (6:05-cr-00815-HMH-9; 6:08-cv-70061-HMH)


Submitted:    February 19, 2009            Decided:   February 26, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Remario Revonte Austin, Appellant Pro Se.      Regan Alexandra
Pendleton, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Remario Revonte Austin seeks to appeal the district

court’s    order      denying    relief    on   his   28    U.S.C.        § 2255    (2006)

motion, as well as its order denying his Fed. R. Civ. P. 59(e)

motion    for    reconsideration.          The    orders      are      not    appealable

unless    a   circuit     justice     or   judge      issues     a     certificate        of

appealability.        28 U.S.C. § 2253(c)(1) (2006).                 A certificate of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims    by   the   district     court        is   debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.               Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Austin has

not   made      the   requisite      showing.         Accordingly,           we    deny   a

certificate      of    appealability       and     dismiss       the      appeal.         We

dispense      with     oral     argument    because        the   facts       and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED

                                           2